 1

 2

 3

 4

 5

 6                                                           The Honorable MARSHA J. PECHMAN
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   SHAWN MURINKO and DISABILITY                               NO. C19-00943-MJP
     RIGHTS WASHINGTON, a nonprofit
10   membership organization for the federally                  ORDER GRANTING JOINT
     mandated Protection and Advocacy Systems,                  MOTION TO FILE DOCUMENTS
11                                                              UNDER SEAL
                                Plaintiffs,
12
     v.
13
     CHERYL STRANGE, in her official capacity as
14   Secretary of the Washington State Department
     of Social and Health Services, and SUSAN
15   BIRCH, in her official capacity as Director of
     the Washington State Health Care Authority,
16
                                Defendants.
17

18          The Court has considered the Parties’ Joint Motion to File Documents Under Seal. The

19   Court finds, therefore, that the documents identified in the Joint Motion may be filed under seal

20   pursuant to Local Rule CR 5(g), and such records should not be subject to public disclosure. The

21   public disclosure of these documents would be contrary to these state laws, but would serve no

22   public purpose or benefit. It is, therefore,

23          ORDERED:

24          The Joint Motion is GRANTED and the following documents shall be filed and placed

25   under court seal, and shall not be disclosed to the public absent further order of the Court:

26


      ORDER GRANTING JOINT MOTION TO                 1                  ATTORNEY GENERAL OF WASHINGTON
                                                                               7141 Cleanwater Dr SW
      FILE DOCUMENTSS UNDER SEAL                                                   PO Box 40124
      NO. C19-00943-MJP                                                       Olympia, WA 98504-0124
                                                                                   (360) 586-6565
 1          1. Second Declaration of Kristine Pederson and all attachments discussing the health
 2             information and the health information of Shawn Murinko and DRW constituents
 3             A.G., B.B., and J.C.
 4          2. Declaration of Lauren Bertagna and all attachments discussing the health information
 5             of DRW constituent S.C.
 6          3. Declaration of Scott Crimin and all attachments discussing the health information of
 7             DRW constituents E.D.L.S., M.H., R.B., J.D., C.D., and P.H.
 8          Dated this 18th day of March, 2020.
 9

10

11

12
                                                        A
                                                        Marsha J. Pechman
                                                        United States District Judge
13
     Presented by:
14
     ROBERT W. FERGUSON
15   Attorney General
16
     s/ Nissa Iversen
17   NISSA IVERSEN, WSBA No. 46708
     KATHRYN M. KRIEGER, WSBA No. 47037
18   JEFFREY GRANT, WSBA No. 11046
     Assistant Attorneys General
19   Attorneys for Defendants
20   Office of the Attorney General
     7141 Cleanwater Drive SW
21   PO Box 40124
     Olympia, WA 98504-0124
22   Telephone: (360) 586-6565
     Fax: (360) 586-6657
23   E-mail: Nissa.Iversen@atg.wa.gov
              Kathryn.Krieger@atg.wa.gov
24            Jeffrey.Grant@atg.wa.gov
25   DISABILITY RIGHTS WASHINGTON
26


      ORDER GRANTING JOINT MOTION TO               2                 ATTORNEY GENERAL OF WASHINGTON
                                                                            7141 Cleanwater Dr SW
      FILE DOCUMENTSS UNDER SEAL                                                PO Box 40124
      NO. C19-00943-MJP                                                    Olympia, WA 98504-0124
                                                                                (360) 586-6565
 1
     s/Susan Kas
 2
     SARAH EATON, WSBA No. 46854
 3   SUSAN KAS, WSBA No. 36592
     315 – 5th Avenue South, Suite 850
 4   Seattle, WA 98104
     Tel. (206) 324-1521; Fax (206) 957-0729
 5   Email: sarahe@dr-wa.org
 6

 7   PAUKERT & TROPPMANN, PLLC

 8   s/Andrew Biviano
     ANDREW BIVIANO, WSBA No. 38086
 9   522 W. Riverside Avenue, Suite 560
     Spokane, WA 99201
10   Tel. (509) 232-7760; Fax (509) 232-7762
     Email: abiviano@pt-law.com
11

12   Attorneys for Plaintiffs

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      ORDER GRANTING JOINT MOTION TO           3   ATTORNEY GENERAL OF WASHINGTON
                                                          7141 Cleanwater Dr SW
      FILE DOCUMENTSS UNDER SEAL                              PO Box 40124
      NO. C19-00943-MJP                                  Olympia, WA 98504-0124
                                                              (360) 586-6565
